DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Dependent claims inherit the deficiencies of parent claims.
Claim 1 recite(s) “a male fitting”. This/these recitation(s) render the claim indefinite as it is unclear if this is the same as or different than the first recitation of the same within the claim. In the interest of compact prosecution Examiner will interpret the second recitation of “a male fitting” to be “the male fitting” as it appears to add addition optional intended use configurations to the male fitting.
Claims 8 and 14 recite(s) “the mixing jar”. There is insufficient antecedent basis for this/these limitation(s) within the claim.
Claim Interpretation
Claims interpreted in light of Applicants Specification. Figs. 1A-D, para. 33 “The female fitting 120 of the coupling device 100 comprises an upwardly tapered circular top wall 122 and a cylindrical side wall 124 depending from a rounded peripheral edge 126 of the top wall 124. The cylindrical side wall 124 of the female fitting 120 has an outer surface 128 and an inner surface 130.” and para. 35 “Referring again to FIGS. lA-1D, the male fitting 110 of the coupling device 100 is formed by a cylindrical member 112 extending up from a central portion of the upwardly tapered top wall 122 of the female fitting 120. A standard thread 116 is provided on an outer surface 114 of the cylindrical member 112.”. In light of Applicants disclosure Examiner will interpret female luer to be an external cylindrical wall with internal thread and male luer to have external threads. See MPEP 2173.05(a)(III).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costanzo (US 2007/0289668 A1).
In regards to claim 1:
A coupling device (Figs. 2a-d, 4a-e, and 8a-c elements 300 and 200) comprising: a female fitting adapted attach a mixing jar thereto (Fig. 8a element 324, considered fully capable of attaching a mixing jar due to elements 200 and 100); and a male fitting  adapted to attach a vaginal applicator or an oral syringe thereto; or a male fitting adapted to attach a Luer-Lock syringe or a Slip-Tip syringe thereto (Fig. 8a element 334, considered fully capable of attaching an oral syringe, or luer-lock syringe due to Fig. 8a element 480.).
In regards to claim 2:
The coupling device of claim 1, wherein the female fitting includes a top wall and a cylindrical wall depending from a peripheral edge of the top wall (See annotated Fig. 4d below).

    PNG
    media_image1.png
    421
    685
    media_image1.png
    Greyscale

In regards to claim 3:
The coupling device of claim 2, wherein the cylindrical wall includes an inner surface and a thread disposed on the inner surface (Fig. 4d element 324, threading on inner surface thereof.)
In regards to claim 4:
The coupling device of claim 1, wherein the male fitting includes a cylindrical member disposed on the top wall of the female fitting (Fig. 4d element 330 and 334. Threads disposed on cylindrical member.).
In regards to claim 5:
The coupling device of claim 4, wherein the cylindrical member has an outer surface, an inner surface, a thread disposed on the outer surface and the inner surface defining a passageway (see annotated Fig. 4d below).

    PNG
    media_image2.png
    692
    554
    media_image2.png
    Greyscale

In regards to claim 6:
The coupling device of claim 5, wherein the thread is a screw-thread or a Luer- Lock thread (Fig. 4d elements 334 and 324).
In regards to claim 7:
The coupling device of claim 6, wherein the thread is a screw-thread (Fig. 4d elements 324 and 334) and wherein the inner surface is tapered (see annotated Fig. 4d below).

    PNG
    media_image3.png
    174
    375
    media_image3.png
    Greyscale

In regards to claim 8:
A method for coupling a mixing jar to a vaginal applicator or an oral syringe (Figs 8a-c), the method comprising: providing a coupling device (Figs. 2a-d, 4a-e, and 8a-c elements 300 and 200) comprising: a female fitting adapted to attach the mixing jar (Fig. 8a element 324, considered fully capable of attaching a mixing jar due to elements 200 and 100); and a male fitting adapted to attach the vaginal applicator or the oral syringe thereto (Fig. 8a element 334, considered fully capable of attaching an oral syringe due to Fig. 8a element 480.); attaching the female fitting of the coupling device to the mixing jar; and attaching the male fitting of the coupling device to the vaginal applicator or the oral syringe (Fig. 8b connected as claimed.).
In regards to claim 9:
The method of claim 8, wherein the female fitting includes a top wall and a cylindrical wall depending from a peripheral edge of the top wall (See annotated Fig. 4d below).

    PNG
    media_image1.png
    421
    685
    media_image1.png
    Greyscale

In regards to claim 10:
The method of claim 9, wherein the cylindrical wall includes an inner surface and a thread disposed on the inner surface (Fig. 4d element 324, threading on inner surface thereof.)
In regards to claim 11:
The method of claim 9, wherein the male fitting includes a cylindrical member disposed on the top wall of the female fitting (Fig. 4d element 330 and 334. Threads disposed on cylindrical member.).
In regards to claim 12:
The method of claim 11, wherein the cylindrical member has an outer surface, an inner surface, a thread disposed on the outer surface and the inner surface defining a passageway (see annotated Fig. 4d below).

    PNG
    media_image2.png
    692
    554
    media_image2.png
    Greyscale

In regards to claim 13:
The method of claim 12, wherein the inner surface is tapered (see annotated Fig. 4d below).

    PNG
    media_image3.png
    174
    375
    media_image3.png
    Greyscale

In regards to claim 14:
A method for coupling a mixing jar to a Luer-Lock syringe or a Slip-Tip syringe (Figs 8a-c), the method comprising: providing a coupling device (Figs. 2a-d, 4a-e, and 8a-c elements 300 and 200) comprising: a female fitting adapted to attach the mixing jar (Fig. 8a element 324, considered fully capable of attaching a mixing jar due to elements 200 and 100); and a male fitting adapted to attach the Luer-Lock syringe or the Slip-Tip syringe thereto (Fig. 8a element 334, considered fully capable of attaching a luer-lock syringe due to Fig. 8a element 480.); attaching the female fitting of the coupling device to the mixing jar; and attaching the male fitting of the coupling device to the Luer-Lock syringe or the Slip-Tip syringe (Fig. 8b connected as claimed.).
In regards to claim 15:
The method of claim 14, wherein the female fitting includes a top wall and a cylindrical wall depending from a peripheral edge of the top wall (See annotated Fig. 4d below).


    PNG
    media_image1.png
    421
    685
    media_image1.png
    Greyscale

In regards to claim 16:
The method of claim 15, wherein the cylindrical wall includes an inner surface and a thread disposed on the inner surface (Fig. 4d element 324, threading on inner surface thereof.)
In regards to claim 17:
The method of claim 14, wherein the male fitting includes a cylindrical member disposed on the top wall of the female fitting (Fig. 4d element 330 and 334. Threads disposed on cylindrical member.).
In regards to claim 18:
The method of claim 17, wherein the cylindrical member has an outer surface, an inner surface, a thread disposed on the outer surface and the inner surface defining a passageway (see annotated Fig. 4d below).
 
    PNG
    media_image2.png
    692
    554
    media_image2.png
    Greyscale

In regards to claim 19:
The method of claim 18, wherein the thread is a Luer-Lock thread (Fig. 4d elements 334 and 324).  
In regards to claim 20:
The method of claim 18, wherein the inner surface is tapered (see annotated Fig. 4d below).

    PNG
    media_image3.png
    174
    375
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783